Citation Nr: 0122372	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  89-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to an initial compensable evaluation for a 
right ankle disorder from April 18, 1985 to February 14, 
1996; and an initial evaluation in excess of 10 percent on 
and after February 15, 1996.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury from April 18, 1985 to 
February 14, 1996; and an initial evaluation in excess of 30 
percent from February 15, 1996 to March 9, 1999; and an 
initial evaluation in excess of 50 percent on and after March 
10, 1999.

4.  Entitlement to an earlier effective date for a right 
ankle disability.

5.  Entitlement to an earlier effective date for residuals of 
a head injury.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
March 1981 and from October 1981 to December 1982.

The current appeal arose from an October 1985 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
August 1997.

By rating decision and SSOC of April 2001, the RO confirmed 
the denial of entitlement to service connection for 
dysthymia.  Service connection was established for post-
traumatic stress disorder (PTSD) and obsessive-compulsive 
disorder (OCD).  

These were newly established conditions which were not 
assigned a separate evaluation but were included under the 
established disability of residuals of a head injury with 
headaches and dementia and that disability evaluation was 
increased from 30 percent to 50 percent effective March 10, 
1999.  




The disability was re-characterized as residuals of a head 
injury with PTSD, cognitive disorder, OCD and headaches.  
Entitlement to an increased evaluation for a right ankle 
disorder was denied; and, entitlement to an earlier effective 
date for a right ankle disorder and residuals of a head 
injury was denied.

In April 2001 the RO also denied entitlement to service 
connection for chronic major depression.

In his August 2001 statement to the Board on the veteran's 
behalf, the representative essentially disagreed with the 
denial of entitlement to service connection for chronic major 
depression as secondary to the service-connected 
neuropsychiatric disability.  

The issue of service connection for chronic major depression 
as secondary to the service-connected neuropsychiatric 
disability is addressed in the remand portion of this 
decision, as are the issues of service connection for 
dysthymia, increased evaluations for the service-connected 
right ankle and neuropsychiatric disabilities, and earlier 
effective dates for grants of service connection.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issues of entitlement to an earlier effective date for 
grants of service connection for a right ankle disability and 
residuals of a head injury were previously before the Board 
in August 1997 and remanded to the RO to contact the veteran 
to determine whether he was in fact claiming earlier 
effective dates for these disabilities, and to provide him 
the opportunity to raise any specific arguments he had with 
respect to such issues.  Specifically, it was unclear from 
the record whether the veteran was in fact seeking an earlier 
effective date for the grant of service connection as well as 
an earlier effective date for the individual ratings assigned 
effective February 15, 1996.

In October 1997 a letter was sent to the veteran requesting 
that he clarify the exact nature of his claims for earlier 
effective dates but no reply was received.  Subsequent 
documentation on file suggests that the RO's inquiry had not 
been sent to the veteran's correct address.  It is the 
Board's opinion that prior to any further appellate review, 
the veteran be afforded another opportunity to respond to an 
RO request to clarify whether he is in fact seeking earlier 
effective dates for the grants of service connection for a 
right ankle disability and residuals of a head injury.

As the Board noted earlier, the service representative filed 
a notice of disagreement with the RO's April 2001 denial of 
service connection for chronic major depression.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the absence of 
such constitutes a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 
12 Vet. App. 238 (1999).

As the representative pointed out, the VA examiner in March 
1999 recorded that the veteran's chronic major depression was 
exacerbated by his service-connected neuropsychiatric 
disability, more specifically, PTSD.  The representative is 
clearly contending that service connection for chronic major 
depression as secondary to the service-connected 
neuropsychiatric disability is warranted pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995), on the basis of aggravation.  




While this issue is inextricably intertwined with the claims 
of entitlement to service connection for dysthymia and 
increased evaluation for the service-connected 
neuropsychiatric disability, it has not been properly 
procedurally prepared and certified for appellate review.  

Accordingly, the claims of service connection for dysthymia 
and an increased evaluation for the service-connected 
neuropsychiatric disability must be deferred pending 
procedural development of the claim of service connection for 
chronic major depression.

Additionally, the veteran repeatedly failed to report for 
scheduled VA examinations referable to his claim for an 
increased evaluation for his right ankle disability.  In this 
regard, the RO did not provide the veteran with the criteria 
under 38 C.F.R. § 3.655 (2000) referable to the need to show 
good cause for failure to report for scheduled VA 
examinations.  

Accordingly, the claim of entitlement to an increased 
evaluation for the service-connected right ankle disability 
must again be considered to include notification to the 
veteran of the consequences of failure to report for VA 
scheduled examinations.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West Supp. 2001), and to ensure full 
compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may posses additional records 
referable to treatment for his service-
connected right ankle and 
neuropsychiatric disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should also contact the 
veteran to determine whether he in fact 
is claiming earlier effective dates for 
the grants of service connection for his 
right ankle and neuropsychiatric 
disabilities, and provide him the 
opportunity to identify raise any 
specific arguments he has with respect to 
these issues.  A copy of the notice to 
the veteran should be placed in the 
record.  Any additional development 
warranted by the material reviewed should 
be undertaken by the RO.

3.  The RO should issue a statement of 
the case as to the denial of entitlement 
to service connection for chronic major 
depression.  The RO should advise the 
veteran of the need to timely file a 
substantive appeal if he wishes appellate 
review.

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected right ankle 
disability.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's right ankle 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the right ankle disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the right ankle disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  



If the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the right 
ankle disability, or the presence or 
absence of any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right ankle 
disability.

(d) The examiner is also requested to 
comment upon whether there are other 
medical or other problems that have an 
impact on the functional capacity 
affected by the right ankle disability, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right ankle 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner must so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development actions have been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they have not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should also review the claims file 
to ensue that the new notification 
requirement and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

6. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for dysthymia, 
increased evaluations for the service-
connected right ankle neuropsychiatric 
disabilities, and if warranted, earlier 
effective dates for grants of service 
connection for the service-connected 
right ankle and neuropsychiatric 
disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




